EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2022 has been entered.
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Angelo Gaz on 3/24/2022.
The application has been amended as follows: 
3. (Currently amended) The composite resonator of claim 1, the inverter circuit further comprising: a first capacitor connected between [[a]] the first terminal of the resonator and a T-node; a second capacitor connected between the T-node and [[a]] the second terminal of the resonator; and an inductor connected between the T-node and a ground.
7. (Currently amended) The filter of claim [[7]] 6, the inverter circuit further comprising: a first capacitor connected between [[a]] the first terminal of the first series resonator and a T-node; a second capacitor connected between the T-node and [[a]] the second terminal of the first series resonator; and an inductor connected between the T-node and a ground.
11. (Currently amended) The band-pass filter of claim 10, the inverter circuit further comprising: a first capacitor connected between [[a]] the first terminal of the first series resonator and a T- node; a second capacitor connected between the T-node and [[a]] the second terminal of the first series resonator; and an inductor connected between the T-node and a ground.

 Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest reference, Schmidhammer US 10,476,478 of record, discloses a composite resonator comprising resonator, an inverter circuit, but does not disclose the corresponding terminals of the resonator and the inverter directly connected to each other and has a same voltage, nor would it have been obvious to combine the prior art of record thus the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Kando US 10,009,010, Lee US 9,768,753, crystal resonator with LC elements; Nimura US 6,933,795 discloses oscillator using resonator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843        

/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843